Citation Nr: 0330066	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-12 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle fracture.

2.  Entitlement to service connection for residuals of right 
wrist fracture.

3.  Entitlement to service connection for dislocated right 
shoulder with degenerative joint disease.

4.  Entitlement to service connection for residuals of jaw 
injury.

5.  Entitlement to service connection for residuals of a 
laceration, right foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A video teleconference hearing was held in April 2000 before 
the undersigned.  The undersigned was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.

In August 2000 the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for additional appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law 
potentially is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Opinion of The 
General Counsel 11-2000 (November 27, 2000); but see Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder as concerns his pending claims.  The Board may not 
cure this defect.  See Disabled American Veterans, et al 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The notice provided to the appellant must, in 
addition to stating the general provisions of the VCAA, 
specifically inform the appellant what evidence the RO will 
attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Secretary of Veterans Affairs, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  To the extent 
that any benefits sought on appeal remain 
denied, a supplemental statement of the 
case shall be issued and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




